 


109 HR 1583 IH: Taxpayer Abuse Prevention Act of 2005
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1583 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Van Hollen introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal provisions relating to qualified tax collection contracts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Taxpayer Abuse Prevention Act of 2005. 
2.FindingsCongress finds the following: 
(1)Taxpayers should be treated fairly in the Federal tax collection process. 
(2)Congress has repeatedly stated its opposition to overly aggressive Federal tax collection techniques. 
(3)Section 1204 of the Internal Revenue Service Restructuring and Reform Act of 1998 specifically prevents employees of the Internal Revenue Service from being evaluated on the basis of the amount of taxes they collect in order to eliminate incentives to use overly aggressive tax collection techniques. 
(4)Paying for Federal tax collection services on the basis of a commission or as a percentage of taxes collected would provide incentives for overly aggressive collection techniques. 
3.Qualified tax collection contracts 
(a)Repeal of general authoritySection 6306 of the Internal Revenue Code of 1986 is hereby repealed. 
(b)Conforming amendments 
(1)Other repeals 
(A)Sections 7433A and 7811(g) of the Internal Revenue Code of 1986 are hereby repealed. 
(B)Section 1203(e) of the Internal Revenue Service Restructuring and Reform Act of 1998 is hereby repealed. 
(C)Section 881(e) of the American Jobs Creation Act of 2004 is hereby repealed.  
(2)Additional amendments 
(A)Section 7809(a) of the Internal Revenue Code of 1986 is amended by striking 6306, before 7651. 
(B)The table of sections for subchapter A of chapter 64 of such Code is amended by striking the item relating to section 6306. 
(C)The table of sections for subchapter B of chapter 76 of such Code is amended by striking the item relating to section 7433A.  
(d)Effective date 
(1)In generalThe amendments made by this section shall take effect on the date of enactment of this Act. 
(2)Existing qualified tax collection contractsWith respect to qualified tax collection contracts that were entered into before the date of enactment of this Act, the amendments made by this section shall take effect 60 days after the date of enactment of this Act. 
 
